Citation Nr: 0115731	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-22 888	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for 
asbestosis/interstitial lung disease, secondary to asbestos 
exposure.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The veteran served on active military duty from January 1952 
to January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issues of entitlement to service connection for 
asbestosis/interstitial lung disease, secondary to asbestos 
exposure, and entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), secondary to asbestos 
exposure.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Throughout the current appeal, the veteran has asserted that 
his in-service duties aboard ships frequently exposed him to 
asbestos and that this exposure has resulted in his 
development of asbestosis/interstitial lung disease and COPD.  
According to the statement of the case issued to the veteran 
and his representative in August 2000, the RO has conceded 
the veteran's in-service exposure to asbestos.  

Of record is an April 1999 chart in which a private physician 
appeared to diagnose interstitial lung disease consistent 
with asbestos exposure as well as pleural thickening/pleural 
plaques consistent with asbestos exposure.  In this document, 
the physician described both of these conditions as 
asbestos-related diseases.  The physician also referred to 
x-rays taken that were not completely negative.  

No additional records were attached to the April 1999 chart.  
Specifically, reports of x-rays taken, examinations 
conducted, and any further studies such as pulmonary function 
tests that may have been completed and used as a basis for 
the examining physician's conclusions are not of record.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) (there is 
a continuing obligation on VA to assist veterans in 
developing the facts of their claims throughout the entire 
administrative adjudication and this obligation includes the 
duty to obtain records regarding the medical history).  

No records of post-service lung treatment have been procured 
and associated with the claims folder.  In this regard, the 
Board notes that the veteran has not cited specific sources 
of such treatment.  However, in view of the need to remand 
the veteran's service connection claims for the reasons 
previously set forth, the Board is of the opinion that the 
veteran should be given an opportunity to identify all 
sources of medical treatment that he may have received for 
his respiratory condition since his separation from service.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  See 
also, Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal) and Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

The Board acknowledges the private physician's April 1999 
apparent diagnosis of interstitial lung disease consistent 
with asbestos exposure.  However, at the VA respiratory 
examination subsequently conducted in April 2000 the examiner 
concluded that the examination, including results of 
pulmonary function tests, demonstrated no evidence of 
asbestosis at that time.  Furthermore, at the April 2000 VA 
respiratory examination, the examiner diagnosed COPD but did 
not express an opinion regarding the etiology of this 
disorder.  Consequently, the Board concludes that, on remand, 
an additional VA respiratory examination is warranted.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In particular, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his respiratory conditions since his 
separation from service.  The Board is 
particularly interested in copies of 
records used as a basis for Dr. Robert 
J. Mezey's April 1999 diagnosis of 
interstitial lung disease consistent with 
asbestos exposure (including reports of 
x-rays taken, examinations conducted, and 
any additional studies such as pulmonary 
function tests that may have been 
completed).  Copies of all such available 
records should be associated with the 
veteran's claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
local VA Medical Center to furnish copies 
of records of treatment that the veteran 
has received at that facility since his 
separation from service.  Copies of all 
such available records should be 
associated with the veteran's claims 
folder.  

4(a).  Thereafter, the veteran should be 
afforded a VA respiratory examination by a 
board of two specialists to determine the 
nature, severity, and etiology of any 
asbestosis/interstitial lung disease as 
well as any COPD that he may have.  The 
claims folder, and a copy of this remand, 
should be made available to the examiners, 
and the examiners should verify in the 
report that the claims folder was 
reviewed.  In addition to x-rays and 
pulmonary function tests, any other 
necessary tests and studies should be 
completed.  

4(b).  The examiners should obtain from 
the veteran his detailed occupational 
history as well as a detailed history of 
his in-service and post-service asbestos 
exposure.  The examiners should 
specifically state whether the diagnoses 
of asbestosis/interstitial lung disease 
and COPD are appropriate.  If so, the 
examiners should express opinions as to 
whether it is as likely as not that any 
such diagnosed lung disorder(s) is(are) 
related to the veteran's in-service 
exposure to asbestos.  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for asbestosis/interstitial 
lung disease, secondary to asbestos 
exposure, and entitlement to service 
connection for COPD, secondary to asbestos 
exposure.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




